DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 6/14/2022.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (newly applied as necessitated by amendment). 
In the amended Claim 1, Applicant claims, “A method for treating a neurodegenerative condition comprising administering to a subject in need thereof, a composition comprising (S)(-)citronellol that is free of (R)(+)citronellol, said (S)(-)citronellol being at a concentration of up to 5 mg/ml”, which is considered to be new matter because the claim limitation has no support in the as-filed specification.  In amended claim 6, Applicant claims, “The method of claim 1, wherein the concentration of said (S)(-) citronellol is 0.5-5 mg/ml”.
The insertion of the limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of “a composition comprising (S)(-)citronellol that is free of (R)(+)citronellol, said (S)(-)citronellol being at a concentration of up to 5 mg/ml” or “The method of claim 1, wherein the concentration of said (S)(-) citronellol is 0.5-5 mg/ml”.  The specification discloses “an effective amount” in the abstract and in paragraphs 0017, 0018 and 0040 but does not disclose amounts and does not disclose the range of 0.5-5 mg/ml or the amount of cintroellol.  This is not sufficient support for the new limitations of ”a composition comprising (S)(-)citronellol that is free of (R)(+)citronellol, said (S)(-)citronellol being at a concentration of up to 5 mg/ml” or “The method of claim 1, wherein the concentration of said (S)(-) citronellol is 0.5-5 mg/ml”.  This is a matter of written description, not a question of what one of skill in the art would or would not have known.  
	The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of the above mentioned claim-limitation is considered to be the insertion of new matter for the above reasons.
	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Su et al. (Reference 2 under “U.S. Patent Application Publications” filed on 6/14/2022), in view of Ravid et al. (Reference 1 under “Non-Patent Literature Documents” filed on 6/14/2022) and Rydzewski (Reference 2 under “Non-Patent Literature Documents” filed on 6/14/2022) (newly applied as necessitated by amendment).
	Su teaches a method of treating Alzheimer’s disease, neurodegenerative disorders, dementia and Parkinson’s disease (please note that Parkinson’s disease reads on the limitation of claim 18: “causes death of dopaminergic neurons”, which is a symptom of Parkinson’s disease. Therefore, when treating Parkinson’s, death of dopaminergic neurons is treated) comprising administering citronellol (See claim 19).  Su further teaches that the citronellol can be obtained from Pelargonium graveolens (See paragraph 0020).  Su further teaches that the composition can be orally administered (See paragraph 0031), can be in the form of a powder or tablet (See paragraph 0033, which reads on drug), and does not require any additional active ingredients.  Su further teaches that the concentration of citronellol is 50 uM, 500 uM and 750mM (See paragraph 0038 and claim 11). 
Although Su does not expressly teach S-(-)-citronellol, the citronellol taught by since Su inherently contains the citronellol claimed by Applicant, since the citronellol taught by Su is extracted from the instantly claimed Pelargonium graveolens; therefore, the citronellol taught by Su contains the instantly claimed S-(-)-citronellol. 
Ravid teaches that citronellol found in nature in Pelargonium species can be racemic, or predominantly S-(-)-citronellol.  Ravid further teaches that S-(-)-citronellol can be isolated and purified from geranium species (See Ravid, page 237, “Table 1”).
Rydzewski teaches that racemic mixtures should be separated into the optical isomers and screened separately and the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for therapeutic potential. See, e.g., Real World Drug Discovery, Rydzewski (2008), 42-43.
It would have been obvious to one of ordinary skill in the art to modify the method taught by Su by using S-(-)-citronellol for treating Parkinson’s and other neurodegenerative diseases.  It would have been obvious to modify the amount of citronellol within the composition taught by Su, since Su teaches amounts of citronellol that is safe and effective.   A person of ordinary skill in the art would have understood to isolate S-(-)-citronellol, test its activity, and use the S-(-)-citronellol in a method for treating Parkinson’s because, as taught by Su, because it was known that citronellol obtained from Pelargonium graveolens is effective for treating neurodegenerative diseases including Parkinson’s. A person of ordinary skill in the art would have understood to isolate S-(-)-citronellol and determine which isomer is effective for treating neurodegenerative diseases based upon the teachings of Rydzewski and to successfully separate and isolate S-(-)-citronellol as taught by Ravid. The skilled artisan in the art would have understood to include and adjust the amount of S-(-)-citronellol with expectation of success.  Therefore, the skilled artisan would have been motivated to use S-(-)-citronellol for treating neurodegenerative diseases including Parkinson’s based upon the beneficial teachings of the above references. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Sasson Reference 4 under “U.S. Patent Application Publications” filed on 6/14/2022), in view of Ravid et al. (Reference 1 under “Non-Patent Literature Documents” filed on 6/14/2022) and Rydzewski (Reference 2 under “Non-Patent Literature Documents” filed on 6/14/2022)(newly applied as necessitated by amendment).
Ben-Sasson teaches a method of treating neurodegenerative disorders including Alzheimer’s, dementia, Parkinson’s disease (which reads on claims 7 and 18), and Huntington’s Disease (See paragraph 0043) comprising administering a composition comprising a fluidizing agent, wherein the fluidizing agent can be citronellol (See paragraph 0086 and claim 20) and that the fluidizing agent is present in the composition an amount of 1 to about 5% by weight (See paragraph 0088).
Ben-Sasson does not [AltContent: textbox ()]disclose the optical rotation of citronellol. 
The teachings of Rydzewski and Ravid are set forth above and applied as before.
It would have been obvious to one of ordinary skill in the art to modify the method taught by Ben-Sasson by using S-(-)-citronellol for treating Parkinson’s and other neurodegenerative diseases.  The amount of citronellol within the composition taught by Ben-Sasson encompasses the amount range by weight instantly claimed.   A person of ordinary skill in the art would have understood to isolate S-(-)-citronellol, test its activity, and use the S-(-)-citronellol in a method for treating Parkinson’s because, as taught by Ben-Sasson, because it was known that citronellol is effective for treating neurodegenerative diseases including Parkinson’s. A person of ordinary skill in the art would have understood to isolate S-(-)-citronellol and determine which isomer is effective for treating neurodegenerative diseases based upon the teachings of Rydzewski and to successfully separate and isolate S-(-)-citronellol as taught by Ravid. The skilled artisan in the art would have understood to include and adjust the amount of S-(-)-citronellol with expectation of success.  Therefore, the skilled artisan would have been motivated to use S-(-)-citronellol for treating neurodegerative diseases including Parkinson’s based upon the beneficial teachings of the above references. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

  	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699